Citation Nr: 1047077	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  02-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the service-connected pes 
planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
August 1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
By that rating action, the RO denied service connection for a 
bilateral knee disability.  The Veteran appealed the RO's April 
2002 rating action to the Board.  Jurisdiction of the appeal is 
currently under the Jackson, Mississippi RO.

In June 2003, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript has been 
associated with the claims files.

In February 2004, December 2006 and August 2007, the Board 
remanded the claim on appeal to the RO for additional substantive 
development.  

In an April 2008 decision, the Board denied the claim.  In doing 
so, the Board  concluded that a bilateral knee disability was not 
incurred or aggravated during military service.  This decision 
was appealed the United States Court of Appeals for Veterans 
Claims (Court).  In February 2009, the Court signed a Joint 
Motion for Remand, which ordered that the Board make particular 
findings of fact and return the claim to the RO for a new VA 
examination.  Pursuant to the Court's Order, in June 2009, the 
Board remanded the claim after it made the required findings of 
fact.  The requested development has been accomplished and the 
case has returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002);38 C.F.R. 
§ 20.900(c) (2010).  

The appeal is REMANDED to the RO/Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board has determined that additional substantive development 
is necessary prior to appellate review of the claim for service 
connection for a bilateral knee disability, to include on a 
secondary basis. 

At the time of the Board's June 2009 remand, the Veteran argued 
that his current bilateral knee disorder was etiologically 
related to his period of military service, and that he had 
continued to experience knee pain since discharge.  In September 
2009, a VA examiner concluded, after a review of the claims files 
and physical evaluation of the Veteran's knees, that it was less 
likely than not that his current bilateral knee disability was 
related to his period of military service.  (See September 2009 
VA examination report).  Recently, in a November 2009 statement 
to VA, the Veteran maintained that his service-connected 
bilateral pes planus had aggravated his [bilateral] knee 
condition.  (See VA Form 21-4138, Statement in Support of Claim, 
dated in November 2009).  

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  Further, a disability which is aggravated by a 
service- connected disability may be service-connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Significantly, effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to provide that:

VA will not concede that a nonservice- connected disease or 
injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 C.F.R. 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level. 38 C.F.R. § 3.310 (2010).

The current medical evidence of record, to include, but not 
limited to, the above-cited September 2009 VA examiner's opinion, 
does not show a clear causal relationship between the Veteran's 
bilateral knee disorder and his service-connected pes planus, as 
he has alleged.  In view of the foregoing, the Board finds that 
prior to further appellate review of the claim for service 
connection for bilateral knee disorder, to include on a secondary 
basis, a VA examination that addresses the question below is in 
order.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
(Expedited handling is requested.)

Schedule the Veteran for a VA orthopedic 
examination, with an examiner who has 
reviewed his claims files.  The examiner 
must address the following, based upon the 
examination findings, the history reported 
by the Veteran, and the claims files 
review:

Whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any currently diagnosed bilateral knee 
disorder was caused or permanently worsened 
by the service-connected pes planus.

The examiner must set forth all examination 
findings and the complete rationale for any 
conclusions reached in a typewritten 
report. 

Then, readjudicate the claim for service 
connection for bilateral knee disability, 
to include on a secondary basis.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the 
development of the claim for service connection for bilateral 
knee disability, to include on a secondary basis.  The Veteran 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of his 
claim. 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2010).


